Citation Nr: 0834741	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
status/post left temporal glioma surgery, to include a tumor.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1980 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action in which 
the Department of Veterans Affairs Regional Office in Newark, 
New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a hearing conducted at the RO in June 2008.  A 
transcript of the hearing is of record.  

As will be discussed in the following decision, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left temporal tumor; however, as additional evidence is 
needed, the claim will be addressed in the REMAND portion of 
the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 2002 decision, the RO denied service 
connection for a left temporal tumor and for hypertension.  
The veteran did not perfect a timely appeal of those denials.  

2.  The evidence received since the RO's March 2002 denial of 
a left temporal tumor raises a reasonable possibility of 
substantiating the claim for service connection for this 
disorder.  

3.  The evidence received since the RO's March 2002 denial of 
hypertension does not raise a reasonable possibility of 
substantiating the claim for service connection for this 
disorder.  


CONCLUSIONS OF LAW

1.  The March 2002 denials of entitlement to service 
connection for status/post left temporal glioma surgery (to 
include a tumor) and hypertension are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).   
 
2.  As the evidence received since the March 2002 denial is 
new and material, the claim for entitlement to service 
connection for status/post left temporal glioma surgery (to 
include a tumor) is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

3.  As the evidence received since the March 2002 
determination is not new and material, the claim for 
entitlement to service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2008).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claims for entitlement to service connection 
for a left temporal glioma tumor and for hypertension was 
filed in September 2003.  Therefore, the amended version of 
the regulation applies.  

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Historically, service treatment records available at the time 
of the March 2002 rating action revealed that the veteran 
received medical care in November 1980 for complaints of 
headaches, ringing in his ears, dizziness, and blurred vision 
after a simulator grenade exploded near him.  In March 1981, 
he again sought treatment for severe headaches (concentrating 
around his eyes and forehead and radiating to the back of his 
head), ringing in both ears, loss of hearing, dizziness, and 
blurred vision after a simulator purportedly blew up "in 
[his] face."  

In June 1981, the veteran complained of episodes of dizziness 
and passing out for the past two weeks.  Although he had a 
blood pressure reading of 116/70, the examiner recommended 
ruling out hypertension.  In May 1985, he was found to have a 
blood pressure reading of 142/96.  

At the October 1985 separation examination, the veteran 
reported having sustained mid-forehead trauma in a motor 
vehicle accident.  A physical examination reflected the 
presence of a well-healed scar on the mid-forehead and a 
blood pressure reading of 122/88.  At the examination, he 
denied ever having experienced frequent or severe headaches 
or high or low blood pressure.  

Post-service VA examinations conducted in February 2002 
provided diagnoses of status/post left temporal glioma 
surgery (to include a tumor) and of hypertension.  At the VA 
hypertension examination, the veteran reported that he was 
first diagnosed with this disorder in March 2001, at the same 
time that his brain tumor was discovered.  As neither 
examiner associated the diagnosed tumor disorder and 
hypertension with the veteran's service, and as the claims 
folder contained no additional medical records providing 
evidence of such an association, the RO, in the March 2002 
rating action, denied service connection for both of these 
disorders.  

That same month, the RO notified the veteran of the decision.  
In February 2003, he filed a notice of disagreement and, in 
April 2003, the RO issued a statement of the case pertaining 
to these issues.  However, he failed to initiate an appeal of 
the denial of his tumor and hypertension claims.  
Parenthetically, the RO determined that the statement 
submitted by the veteran in August 2003 was not a 
timely-filed substantive appeal.  The RO's March 2002 
decision, therefore, became final as to both issues.  In 
September 2003, he filed the current claims to reopen.

 Status/Post Left Temporal Glioma Surgery (To Include A 
Tumor)

At the time of the March 2002 rating action, there was no 
competent evidence of an association between the diagnosed 
status/post left temporal glioma surgery (to include a tumor) 
and the veteran's service.  Importantly, post-service medical 
reports received since then provide such evidence.  
Specifically, according to additional private medical records 
received since the March 2002 rating action, a March 2001 
pathology report provides a diagnosis of astrocytoma 
(grade II/IV) of the left-resection of the temporal lobe of 
the brain.  

Magnetic resonance imaging (MRI) completed in February 2004 
showed a large 31/2 to 4 centimeter contrast enhancing lesion 
in the insular cortex anterior and above the area of the 
prior resection with mass affect edema and shift.  In the 
following month, a private treating physician explained that 
these radiographic results could represent "[p]erhaps a 
grade III anaplastic astrocytoma or grade IV glioblastoma 
multiforme."  A repeat MRI completed in June 2004 confirmed 
the high-grade recurrence.  Subsequent medical records 
reflect continued treatment for, and evaluation of, an 
astrocytoma tumor (also characterized as a multiforme 
glioblastoma).  

Significantly, in February 2008 letters, a treating private 
physician stated that, "[a]lthough the exact cause of . . . 
[the veteran's] brain tumor is not known, there may be a 
possible relationship to [the] head trauma suffered while 
serving for the military."  The doctor referenced the 
in-service episode in which a grenade detonated near the 
veteran's head and concluded that this occurrence "may have 
played a part in [the] development of his brain tumor."  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of an 
association between the diagnosed brain tumor and the 
veteran's service has been presented.  The Board finds, 
therefore, that the additional evidence received since the 
prior final denial of service connection for status/post left 
temporal glioma surgery (to include a tumor) in March 2002 
raises a reasonable possibility of substantiating this issue.  

This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for a left temporal 
tumor.  

Hypertension

At the time of the March 2002 rating action, there was no 
competent evidence of an association between the veteran's 
hypertension-which was first diagnosed several years after 
this discharge from active duty-and his active duty.  
Additional evidence received since that earlier decision 
includes private medical records which reflect current 
treatment for hypertension.  Specifically, according to these 
recently received documents, the veteran had blood pressure 
readings of 142/98 in January 2004 and 150/85 in July 2004.  
The report of the July 2004 private evaluation also includes 
the medication prescribed for his hypertension.  

Significantly, however, the additional records received since 
March 2002 rating action do not provide competent evidence of 
an association between the currently-diagnosed hypertension 
and his active duty.  Clearly, therefore, the additional 
evidence received since the initial denial of service 
connection for hypertension in March 2002 is not probative 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for such a disorder.  

The additional evidence is not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the veteran's claim for service 
connection for hypertension.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As has been discussed herein, the Board is granting in full 
the veteran's claim to reopen the previously denied issue of 
entitlement to service connection for status/post left 
temporal glioma surgery, to include a tumor.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With regard to the issue of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claim for service connection for hypertension, a notice 
letter provided to the veteran in October 2004 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  

Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting him, or her, in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted pertinent private 
treatment records.  Further, he was provided an opportunity 
to set forth his contentions during the hearing conducted 
before the undersigned VLJ in June 2008.  

A specific VA medical opinion/examination is not needed to 
consider whether the veteran has submitted new and material 
evidence.  Rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion/examination is not 
warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he, nor his 
representative, has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


ORDER

New and material evidence having been received to reopen the 
claim for entitlement to service connection for status/post 
left temporal glioma surgery, to include a tumor, the appeal 
is granted to this extent.  

New and material evidence not having been received to reopen 
the claim for entitlement to service connection for 
hypertension, the appeal is denied.  


REMAND

As new and material evidence has been received to reopen the 
previously denied claim for service connection for a left 
temporal tumor, the Board must now consider the de novo issue 
of entitlement to service connection for this disorder.  

As discussed above, in February 2008 letters, a treating 
private physician concluded that "[a]lthough the exact cause 
of . . . [the veteran's] brain tumor is not known, there may 
be a possible relationship to [the] head trauma suffered 
while serving for the military."  The doctor discussed the 
in-service episode in which a grenade detonated near the 
veteran's head and concluded that this occurrence "may have 
played a part in [the] development of his brain tumor."  

In support of this opinion, the doctor referenced various 
medical studies which "implicate head trauma as a potential 
risk factor for brain tumors."  In addition, the physician 
noted that he had treated other patients who had no other 
pertinent medical history "except for head trauma [as a] 
caus[e of] . . . their brain tumor[s]."  

While the doctor acknowledged the veteran's in-service head 
trauma, in neither letter did he state that he had actually 
reviewed the veteran's medical records, including in 
particular the service treatment records.  In this regard, 
the Board acknowledges that the service treatment records 
reflect medical care received in November 1980 for complaints 
of headaches, ringing in his ears, dizziness, and blurred 
vision after a simulator grenade exploded near him.  

Also, in March 1981, the veteran again sought treatment for 
severe headaches (concentrating around his eyes and forehead 
and radiating to the back of his head), ringing in both ears, 
loss of hearing, dizziness, and blurred vision after a 
simulator purportedly blew up "in [his] face."  

Significantly, while the October 1985 separation examination 
reflected the presence of a well-healed scar on the veteran's 
mid-forehead, the remainder of the evaluation was negative 
for any findings or residuals of the November 1980 and March 
1981 trauma.  Further, at the discharge examination, he 
denied ever having experienced frequent or severe headaches.  
Moreover, he was not diagnosed with astrocytoma (grade II/IV) 
of the left-resection of the temporal lobe of the brain until 
March 2001-several years after his separation from service.  

Consequently, the Board finds that a remand of the veteran's 
claim for entitlement to service connection for a left 
temporal tumor is necessary.  Specifically, on remand, he 
should be accorded an opportunity to undergo a current VA 
examination to determine, to the extent possible, the 
etiology of his brain tumor.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (VA's duty to assist veterans includes 
the duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied.  In 
particular,

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for 
status/post left temporal glioma surgery, 
to include a tumor; 

(b) Inform him of the information and 
evidence he is responsible for providing; 

(c) Notify him of the information and 
evidence VA will attempt to obtain, e.g., 
that VA will make reasonable efforts to 
obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and 

(d) Inform him that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  

2.  Thereafter, schedule the veteran 
for an examination to determine the 
nature, extent, and etiology of his 
brain tumor disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that the left 
temporal tumor was caused by, or is in 
any way related to, the veteran's 
active service-including whether such 
a disability is consistent with the 
in-service episodes of simulator 
grenade explosions in November 1980 and 
March 1981.  A complete rationale 
should be provided for all opinions 
expressed.  

3.  Following completion of the above, 
readjudicate the claim.  If the 
decision remains adverse, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


